DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/28/2021, 11/29/2011, 05/20/2022. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-6 are pending in this Office Action.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaochen Liu (US 2019/0173569 A1) hereinafter “Liu”.    
Regarding claim 1, Liu disclose a method for establishing a directional free-space data transmission channel between movable or spatially fixed network nodes, 5comprising (Liu: Figs. 1-2, 3 aircraft network 100, includes mmW links and/or FSO links, movable network nodes 104, directional FSO point-to-point links or channel 102, and spatially fixed network nodes i.e., ground station/ base station 112, ¶¶ [0010]- [0013]):
collecting dynamic position information relating to a multiplicity of movable network nodes and static position information relating to a multiplicity of spatially fixed network nodes (Liu: Figs. 1-2, 3, plurality of movable network nodes i.e., aircraft 104 or aircraft system 200, ADS-B 227 collects ADS-B dynamic position/location or coordinates of one or more target aircraft (movable) in the flight route area (dynamic), and also includes global navigation sensors GNSS 225, the processor 201, compares the ADS-B data with the current position information obtained from GNSS, and spatially fixed network nodes i.e., ground station/ base station 112, ¶¶[0024],  [0026]- [0027], [0019]);
calculating specific and node-dependent parameters for each of the 10movable or spatially fixed network nodes, which are relevant to setting up and maintaining directional point-to-point connections, on a basis of the collected dynamic and static position information (Liu: Figs. 1-2, 3, processor 201 calculate specific by comparing the ADS-B data with current position information obtained from GNSS 225, based on the ADS-B data and GNSS location information, the processing unit 201 is able to determine factors used in selecting which aircraft to use for establishing a link  (node-dependent parameters of movable network node i.e., aircraft is present or expected operating states of already existing data transmission connection). Ex., the determined factors can include, but are not limited to, distance between the aircraft system 200 and each of the other aircraft, average speed of each of the other aircraft, altitude of each of the other aircraft, orientation of each of the aircraft, destination of each of the other aircraft. In addition, the processing unit 201 can determine which of the other aircraft has an FSO transceiver and/or mmW transceiver, ¶¶ [0026]- [0028]); 
creating a prioritization list of the multiplicity of movable or spatially fixed network nodes on a basis of the determined node-dependent parameters (Liu: Figs. 1-2, 3, the aircraft system can send the weather data and/or the link parameters to other aircraft via the links 102 (plurality of movable 102 or fixed network 112), ….the weather data is given higher priority over non-critical communications for access to the bandwidth of the links 102, … in addition, in some embodiments, a ground unit 112 can be configured as a control unit to manage the whole network 100, ex., the ground unit 112 can direct sharing weather information or transmitting critical information (having prioritization list of movable 104 or fixed network 112), such as when the aircraft has technical problems or a passenger is in danger, with elevated priority to ensure a higher data rate. thus, network 100 functions as both a communication network and a weather condition detector/weather alarm network along the entire flight route area, ¶¶ [0019]- [0020], [0026]- [0027]); 
15for a network node having a highest priority of the multiplicity of movable or spatially fixed network nodes in the created prioritization list (Liu: Figs. 1-2, 3, a network node i.e., aircraft 104 with highest priority among the list of plurality of movable/fixed node 104/112 (having prioritization list of movable 104 or fixed network 112, ¶¶ [0019]- [0020]), checking which of a selection of movable or spatially fixed network nodes are possible for setting up a directional free-space data transmission channel with the network node having the highest priority of the multiplicity of movable or spatially fixed 20network nodes (Liu: Figs. 1-2, 3, processor 201 configured to compare characteristics of the received signal to determine weather conditions of the geographic area through which signals passed, the determined weather conditions (prioritization of aircraft) is stored in memory, table 203, and/or forward to other aircraft, and in addition determined weather condition for prioritization of movable node, may be sent via one or both FSO 205 or mmW transmitter 209 to other aircraft or ground station to aid in predicting weather pattern for aircraft, ¶¶[0024], [0027]- [0029]) ;
setting up a directional free-space data transmission channel between one of the possible network nodes in the selection of movable or spatially fixedATTORNEY DOCKET 1406/800/169- 20 - network nodes and the network node having the highest priority of the multiplicity of movable or spatially fixed network nodes (Liu: Figs. 1-2, 3, setting up directed free space data transmission channel between one of the selected higher priority node or aircraft 104 and another aircraft the selected high-priority aircraft is set up see Fig. 2,¶¶ [0013], [0027]- [0029]).
Liu implicitly disclose creating a prioritization list but expressly disclosing that. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized in the system of Liu to would require to create  a prioritization list for plurality of movable or fixed network nodes on the basis of node dependent parameters because when the weather data and/or the link parameters can also be relayed to a ground station via the links of the aircraft relay network . The weather data received at one or more ground stations from a plurality of aircraft can be used in predicting or forecasting weather. In addition, the weather data can be used in determining if adjustments to a flight route should be undertaken. 
Regarding claim 2, Liu disclose the method according to claim 1, wherein the node-dependent parameters comprise present or expected operating states of already existing data transmission connections to ground-based communication networks, network prioritization, data backlog and/or weather data from an environment of the movable network nodes (Liu: Figs. 1-2, 3, the processing unit 201, determine factors used in selecting which aircraft to use for establishing a link (node-dependent parameters of movable network node i.e., aircraft is present or expected operating states of already existing data transmission connection), a ground unit can be configured as a control unit to manage the whole network 100, For example, the ground unit can direct sharing weather information or transmitting critical information, such as when the aircraft has technical problems or a passenger is in danger,..  in addition, the determined weather conditions can be forwarded via the aircraft relay network to a ground station where it can be combined with weather conditions from other aircraft to aid in predicting weather patterns for aircraft, ¶¶ [0019]- [0020], [0024], [0028]).
Regarding claim 3, Liu disclose the method according to claim 1, wherein the position information is collected via a dedicated device in a ground-based communication network (Liu: Figs. 1-2, 3, links 110 between an aircraft 104 and a ground station 112, In this embodiment, links 110 are implemented using a broadcast link, the weather data and/or the link parameters can also be relayed to a ground station 112 via the links 102 of the aircraft relay network 102, the weather data received at one or more ground stations 112, ... in addition, in some embodiments, a ground unit can be configured as a control unit to manage the whole network 100. Ex., the ground unit can direct sharing weather information or transmitting critical information, such as when the aircraft has technical problems or a passenger is in danger, with elevated priority to ensure a higher data rate, ¶¶ [0019]- [0020]). 
Regarding claim 4, Liu disclose the method according to claim 1, wherein the dynamic position information relating to a multiplicity of movable network nodes is stored in a database of dynamic position data relating to the multiplicity of movable network nodes and is continuously updated (Liu: Figs. 1-2, 3, after getting dynamic position and IMU data from IMU 219 as well as data from the target aircraft, ... data model 217 stored in memory 203. The data model 217 includes relationships between the signal characteristics and weather conditions, ¶¶ [0024], [0029]). 
Allowable Subject Matter







Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636